Case 9:20-cv-00103-DWM Document 19 Filed 09/24/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

RAE ANN FORSETH and KLINTON
FORSETH,

Plaintiffs,
VS.
BANK OF AMERICA, N.A.;
PENNYMAC LOAN SERVICES,
LLC; and JOHN DOES I-X,

Defendants.

 

 

CV 20—103-—M—DWM

ORDER

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

DATED this af day of September, 2020.

 

Donal W.

loy, District Judge

United States District Court
